DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Response to Amendment
Claims 1, 10 and 15 are amended. Claim 14 is cancelled. Claims 1-13 and 15 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 11/11/2020 have been reviewed. Applicant’s arguments are persuasive in light of amendments hence the rejection 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)   is withdrawn, however upon further consideration a new ground(s) of rejection been given over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)  and further in view of Steiner ( US Pub 20150338917) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 -13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)  and further in view of Steiner ( US Pub 20150338917) 


Regarding claim 1, Jeon teaches a mobile system ( smartphone etc., Para 0047, Fig 1-2) , comprising: an audio input device to continuously capture audio data associated with a user ( microphone, Para 0035, 0045, 0051,Fig 1-2) ; a display unit( display, Para 0055) ; a processor, connected to the audio unit and the display unit ( Fig 1-2) , to: detect stress data based on the audio data associated with the user over a period of time (collection of data, Para 0071( continuous collection),  0078-0081)  , measure a change in the stress data over the period of time ( measure change, Para 0071, 0085, 0126, 0136) , determine usage data on the mobile system by the user over the period of time ( 0102, usage, Para 0198-0201) wherein the usage data includes a social media application ( collection may include social networking services, texts, email etc., Para 0094, 0102)   , perform an analysis of the change in the stress data in view of the usage data, and propose an action to limit use of the application to manage the change in the stress data based on the analysis (propose an action based on data of application , Para 0187-0189,  0201, 0204)
Jeon does not explicitly teaches wherein the usage data includes a social media application and an amount of time the social media application is used over the period of time
However wild teaches wherein the usage data includes a social media application ( application includes social media usage, Para 0150) and an amount of time the social media application is used over the period of time ( duration of the time of the social media usage will used for the stress profiler, Para 0150-0160) 
It would have been obvious having the teachings of Jeon to further include the concept of Wild that social media usage over a period of time should be included to measure or profile stress since its known in the art that social media does have impact on the stress and the result would have been predictable (Para  0108, Wild ) 
Jeon modified by Wild does not explicitly teaches propose an action to limit use of the social media application to manage the change in the stress data based on the analysis
However Steiner teaches the concept of propose an action to limit use of the social media application to manage the change in the stress data based on the analysis ( recommend the user to take a break from the website ( wherein the websites could be social media website) if the user is beyond peak of concentration; allowing or blocking functionality based on the user's state (state of mind, emotions, concentration), Para 0343, 0338) 
Jeon modified by Wild teaches the concept of stress profiling based on usage of certain application and such, although  Jeon modified by Wild teaches the concept of proposing an action to manage stress, they  differed by the claimed invention based on the concept of proposing to limit the use of the social media, Steiner in the same field of endeavor teaches the differed concept and it would have been obvious having the teachings of Jeon and Wild to further include the concept of Steiner before effective filing date to suggest actions may be most effective to do next  ( Para 0338, Steiner) 

Regarding claim 2, Jeon as above in claim 1, teaches, wherein the stress data is presented to the user through a user interface on the display ( stress analysis is displayed, Para 0055) 


Regarding claim 3, Jeon as above in claim 1, teaches, wherein the processor receives audio data associated with the user from the audio input device and applies voice stress analysis to analyze the audio data ( collection of the audio data and determine the stress, Para 0012) 

Regarding claim 6, Jeon as above in claim 1, teaches a camera to continuously capture visual data of the user (camera, Para 0076) 

Regarding claim 7, Jeon modified by Wild and Steiner as above in claim 6 does not explicitly teaches wherein the processor receives visual data from the camera to detect stress data associated with the user over the period of time and utilize the additional stress data in the combination ( it is possible to capture an image showing the appearance of a user by using a camera and to use captured information for determining stress. For example, if as a result of comparing the state of the user appearance captured one week ago with the state of the currently captured user appearance, the device 400 may determine that user weight has decreased sharply, and thus the user is currently under stress, Para 0076; camera data along with  the voice, Para 0076-0079)

Regarding claim 8, Jeon as above in claim 1, teaches  the stress data is related to at least one of psychological stress and physically stress ( physical stress Para 0071; Fig 10- traffic stress) 

Regarding claim 9, Jeon as above in claim 1, teaches  wherein the system is connected to other systems via USB, VGA, HDMI, Bluetooth or Wi-Fi ( Bluetooth, Wi-Fi, Para 0047, 0053) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Jeon teaches A processor-implemented method to perform the function as in claim 1 ( method, Para 0013-0015) 	
Regarding claim 15, arguments analogous to claim 1, are applicable. In addition Jean teaches A non-transitory computer-readable medium comprising instructions which, when executed, cause a system to perform the function as in claim 1 ( processor and memory, Para 0051-0053) 

Regarding claim 11, Jeon as above in claim 10, teaches , wherein the usage data comprises data related to the users active use of at least one application during the period of time ( user active application, Para 0101, 0186, 0198) 
Regarding claim 12, Jeon as above in claim 10, teaches , wherein performing the combination of the change in the stress data with the usage data comprises identifying a correlation between the change in the stress data with the usage data ( usage causing stress, Para 0102, 0198) 
Regarding claim 13, Jeon as above in claim 12, teaches , wherein the change in the stress level is higher when the usage data is above a certain threshold ( threshold value, Para 0191-0192, 0204, 0209, 0226) 


Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)  and further in view of Steiner ( US Pub 20150338917) and further in view of Degani( US Pub: 20040249634) 

Regarding claim 4, Jeon as above in claim 1, does not explicitly teaches , wherein the processor applies noise filtering to remove any noise in the audio data
However Degani teaches , wherein the processor applies noise filtering to remove any noise in the audio data ( noise filtering in the audio data, Para 0031) 
It would have been obvious having the teachings of Jeon to further include the concept of Degani before effective filing date so to get the better voice patterns with reduced noise to perform stress analysis ( Para 0008-0009, Degani) 

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)  and further in view of Steiner ( US Pub 20150338917) and further in view of Mirow ( US Pub: 20090292180) 

Regarding claim 5, Jeon as above in claim 3, does not explicitly teaches  wherein the voice stress analysis comprises Hilbert- Huang Transform to decompose the audio data to detect the stress data and measure the change in the stress data ( voice variability for stress, Para 0109; 0084; Nonlinear tools such as Hilbert-huang transform can be used, Para 0130, 0159 [ heart rate variability ( which is basically sound of the heart data); 0179-0180) 
It would have been obvious having the teachings of Jeon to further include the concepts of Mirow before effective filing date since Hilbert-huang is a known technology to detect the change in the sound hence it would yield predictable results when applied to the audio data to detect stress
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674